     Case 2:19-cv-01853-JAM-AC Document 42 Filed 04/06/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JESSE JAMES PELLERITI,                              No. 2:19-cv-1853 JAM AC P
12                          Plaintiff,
13             v.                                         ORDER
14    DANA AVILA, et al.,
15                          Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            Before this court is plaintiff’s motion to rescind the extension of time he was granted on

21   March 10, 2021. See ECF Nos. 40, 41. For the reasons stated below, the court will deny

22   plaintiff’s request.

23       I.         RELEVANT FACTS

24            On November 5, 2020, the court issued a discovery and scheduling order in this matter.

25   ECF No. 35. At that time, discovery was to end on March 12, 2021, and all pretrial motions were

26   to be filed on or before June 25, 2021. See id. at 5-6. Thereafter, on January 28, 2021, the court

27   received a motion from plaintiff requesting a sixty-day extension of time so that he could make

28   copies and serve defendants. See ECF No. 36. Defendants filed a statement of non-opposition to
                                                          1
      Case 2:19-cv-01853-JAM-AC Document 42 Filed 04/06/21 Page 2 of 3


 1   the motion. See ECF No. 37. The court granted plaintiff’s motion on February 8, 2021. See
 2   generally ECF No. 38. As a result, the discovery and scheduling order was modified, and the
 3   close of discovery and pretrial motion dates were adjusted on the calendar accordingly.
 4                One month later, on March 8, 2021, the court received a second request from plaintiff for
 5   a sixty-day extension of time, again so that he could make copies and serve defendants. See ECF
 6   No. 39. On March 10, 2021, the motion was granted. As a result, once again, the court’s
 7   discovery and scheduling order was modified to accommodate plaintiff. On March 26, 2021,
 8   plaintiff filed the instant request asking the court to rescind its March 10, 2021, order. ECF No.
 9   41.
10          II.      DISCUSSION
11                Plaintiff represents that his second request for an extension of time was “inadvertent.”
12   See ECF No. 41 at 1. Unfortunately for plaintiff, this is not a sufficient reason to warrant the
13   court modifying the discovery and scheduling order for a third time.
14                This court has modified its original discovery and scheduling order two times in one
15   month in order to accommodate plaintiff. As a result, not only has the court had to adjust its dates
16   for this case on multiple calendars, defense counsel and multiple defendants have had to do the
17   same. The court will not remedy plaintiff’s largely avoidable error by changing the discovery and
18   scheduling order for a third time. It is plaintiff’s responsibility to be familiar enough with his
19   case and not to file motions that are frivolous, or that cause unnecessary delay. See generally
20   Fed. R. Civ. P. 11(b)(1)-(2). For these reasons, plaintiff’s motion will be denied.
21                Accordingly, IT IS HEREBY ORDERED that:
22                1. Plaintiff’s request to rescind his March 2021 motion for a sixty-day extension of time
23   (ECF No. 41) is DENIED;
24                2. The scheduling dates provided in the court’s March 10, 2021, order (see ECF No. 40
25   at 2) shall stand, and
26   ////
27   ////
28   ////
                                                            2
     Case 2:19-cv-01853-JAM-AC Document 42 Filed 04/06/21 Page 3 of 3


 1          3. All other directives in the court’s first-issued discovery and scheduling order (see ECF
 2   No. 35) are to remain in full force and effect.
 3   DATED: April 6, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
